Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Mt. Pleasant Independent School District,               Appeal from the 276th District Court of
Appellant                                               Titus County, Texas (Tr. Ct. No. 36,910).
                                                        Memorandum Opinion delivered by Chief
No. 06-13-00115-CV          v.                          Justice Morriss, Justice Carter and Justice
                                                        Moseley participating. Concurring Opinion
Dona K. Elliott, Appellee                               by Justice Carter



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render judgment
dismissing Dona K. Elliott’s claims against Mt. Pleasant Independent School District for want of
jurisdiction.
        We further order that the appellee, Dona K. Elliott, pay all costs of this appeal.


                                                        RENDERED APRIL 17, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk